Citation Nr: 1610477	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for asthma with asbestosis, effective prior to April 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to July 1960, and from March 1961 June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for asthma and assigned a 30 percent rating, effective September 22, 2009.  In October 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference from the RO.  As noted during the hearing, the Veteran has been granted service connection for both asthma and asbestosis, but these disabilities are rated together as the rating criteria for both is based on pulmonary functioning.  See 38 C.F.R. § 4.96 (2015).

The case was previously before the Board in May 2014 at which time the Board remanded the case for a medical opinion to address the present severity of the Veteran's asthma with asbestosis.  Then, in February 2015, the Board remanded the claim again for clarification, as to the opinion provided, so that additional medical evidence could be obtained, and so that the claim could be readjudicated under both the criteria for asthma (Diagnostic Code 6602), and asbestosis (Diagnostic Code 6833).

During the course of the remand, the RO granted a 100 percent disability rating for asthma with asbestosis, effective April 21, 2015, in a May 2015 rating decision.  As no higher schedular rating can be assigned for the asthma with asbestosis, effective April 21, 2015, there remains no case or controversy with respect to that issue.  Effective prior to April 21, 2015, the issue that remains on appeal is whether a rating higher than 30 percent for asthma with asbestosis is warranted.  The issue has thus been modified as reflected on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Effective September 22, 2009 to April 20, 2015, the competent medical evidence of record shows that the Veteran's asthma with asbestosis is associated with a DLCO reading of 47 percent predicted; and FVC range from 50 to 64 percent of predicted value.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but not higher, for asthma with asbestosis have been met, effective September 22, 2009 to April 20, 2015. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the Veteran's initial service connection claim for asthma.  The July 2010 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the July 2010 letter satisfied VA's duty to notify.  While the Veteran did not receive an additional notice letter after he appealed the initial rating assigned, regarding the criteria for substantiating an increased rating claim, the Board notes that with respect to the increased rating claim on appeal, once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and private treatment records.  The RO also has provided him with VA examinations in August 2010, August 2014, and April 2015 to evaluate his asthma with asbestosis.  The examination reports adequately address all the necessary criteria for rating the claim.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating for the asthma with asbestosis and sought to identify any pertinent evidence not currently associated with the claim.  In addition the Veteran volunteered his treatment history and symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board in its previous remands in May 2014 and February 2015 directed the RO to provide VA examinations addressing the present severity of the Veteran's asthma with asbestosis.  These examinations were provided in August 2014 and April 2015, respectively.  In the remands, the Board also directed the RO to attempt to obtain additional private treatment records, get clarification regarding a July 2013 pulmonary function test as to whether pre- or post-bronchodilator readings were provided, and for readjudication under both the criteria for asthma (Diagnostic Code 6602), and asbestosis (Diagnostic Code 6833).  The RO attempted to get the Veteran to sign the proper release to obtain the additional private treatment records, but the Veteran did not respond to the RO's March 2015 letter.  The pre- and post-bronchodilator readings were provided for the July 2013 pulmonary function test.  Also, the RO readjudicated the claim under the criteria for both Diagnostic Code 6602 and 6833 in the May 2015 supplemental statement of the case.  The directives of the Board's remands have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Increased Rating for Asthma with Asbestosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7   All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27   (1999). 

Service connection for asthma was established in a September 2010 rating decision, which assigned a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6602, effective September 22, 2009.  Thereafter, in a September 2011 rating decision, the RO recharacterzied the Veteran's disability as asthma with asbestosis, and continued the 30 percent rating.  As noted, most recently, in a May 2015 rating decision, the RO assigned a higher 100 percent rating for asthma with asbestosis under Diagnostic Code 6602, effective April 21, 2015.  In view of the above, the Board will consider whether the Veteran is entitled to an initial rating in excess of 30 percent prior to April 21, 2015.

The Veteran contends that his service-connected asthma with asbestosis is much worse than warranted for a 30 percent rating.  His representative stated at the October 2013 Board hearing that since the award of service connection the condition had become much worse and warranted a 100 percent disability rating.  See October 2013 Board hearing testimony, p. 3.  The representative noted that the Veteran had to go to a cancer center every six months to see how the asbestosis was progressing.  Id.  The Veteran testified that his coughing had become worse and that he used an inhaler, which sometimes helped.  Id. at 4.  He also indicated that he had difficulty breathing and some chest congestion, which got worse when he walked.  Id.  After the award of the 100 percent disability rating, effective April 21, 2015, the Veteran's representative argued in a February 2016 appellant's brief that the evidence warranted a 60 percent rating prior that date, based on the pulmonary function testing.  A January 2016 letter from the Veteran's state senator also notes that the Veteran wanted to know why a 100 percent rating for his service-connected disability could not be assigned earlier than April 21, 2015.

As noted in the introduction, ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

Under Diagnostic Code 6602, a 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833.  The General Rating Formula for Interstitial Lung Disease provides that a 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. 

A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation. 

A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy. 38 C.F.R. § 4.97, 6825 to 6833. 

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to promulgate special provisions regarding the evaluation of respiratory conditions.  See 71 Fed. Reg. 52,457 -52,460 (Sept. 6, 2006) (to be codified at 38 C.F.R. § 4.96(d) )).  While Diagnostic Code 6602 is not specifically listed amongst the diagnostic codes to which the revised regulation applies, this regulation still is significant for reference purposes.  The revised regulation provides in pertinent part, under 38 C.F.R. § 4.96(d)(5) that when evaluating based on a Pulmonary Function Test (PFT), to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  Again, while not directly applicable to Diagnostic Code 6602, the new regulation nonetheless clarifies the existing VA practice and policy for the use of post-bronchodilator values where utilizing pulmonary function test results.

Based on a thorough review of the record, the Board finds that the evidence supports a 60 percent evaluation for asthma with asbestosis, effective September 22, 2009 to April 21, 2015.  

An October 2009 private pulmonary function testing shows pre-bronchodilator readings of an FEV-1 of 50-percent predicted; and post-bronchodilator readings of an FEV-1 of 58-percent predicted.  The FEV-1/ FVC readings were 84 percent pre-bronchodilator and 87 percent post-bronchodilator.  The FVC readings were 53-percent predicted, pre-bronchodilator; and 59 percent post-bronchodilator.

An April 2010 private pulmonary function test shows pre-bronchodilator readings of an FEV-1 of 53-percent predicted; and post-bronchodilator readings of an FEV-1 of 56 percent.  The FEV-1/ FVC pre-bronchodilator reading was 84 percent; and the post-bronchodilator reading was 79 percent.  The FVC reading was 55-percent predicted pre-bronchodilator; and 62 percent-predicted post-bronchodilator.

An August 2010 VA examination report also shows a pre-bronchodilator reading of an FEV-1 of 50-percent predicted; and a post-bronchodilator reading of 58-percent predicted.  The FEV-1/ FVC reading was 84 percent pre-bronchodilator and 87 percent post-bronchodilator.  DLCO was 74 percent.  The FVC reading was 53-percent predicted pre-bronchodilator; and 59-percent predicted post-bronchodilator.

In a March 2012 pulmonary function test, a pre-bronchodilator reading of an FEV-1 of 59-percent predicted was shown; and a post-bronchodilator reading of FEV-1 66-percent predicted, which is higher than the other readings.  The examiner also noted that the FEV-1/FVC test result of 100 percent (pre-bronchodilator) and 96 percent (post-bronchodilator) most accurately reflected the Veteran's level of disability.  The FVC reading was 59-percent predicted pre-bronchodilator; and 68-percent predicted post-bronchodilator.  The DLCO was 69-percent predicted.  See August 2014 VA examination report.  

A July 2013 private pulmonary function test, however, shows pre-bronchodilator readings of an FEV-1 of 55-percent predicted; and a post-bronchodilator reading of 59-percent predicted.  The FEV-1/ FVC reading was 84 percent pre-bronchodilator; and 82 percent post-bronchodilator.  The FVC reading was 65-percent predicted pre-bronchodilator; and 71-percent predicted post-bronchodilator.  The DLCO was 47 percent of the predicted, which the evaluating clinician indicated meant loss of functioning of alveolar-capillary membrane units.  

With the exception of the pulmonary function test in March 2012, the pre-bronchodilator readings support the criteria for a 60 percent rating under Diagnostic Code 6602.  However, the post-bronchodilator readings, which are required for pulmonary function test assessments, do not support more than the criteria for a 30 percent rating, as the lowest post-bronchodilator reading is 56 percent, which supports the criteria for a 30 percent rating under Diagnostic Code 6602.

As for Diagnostic Code 6833 (which rates asbestosis), however, the July 2013 private pulmonary function test notes a DLCO reading of 47 percent predicted.  Diagnostic Code 6833 provides that a 60 percent rating will be assigned based on DLCO(SB) readings ranging from DLCO (SB) of 40 to 55 percent predicted value.   In addition, the FVC readings, post-bronchodilator on the pulmonary function tests dated from October 2009 to August 2010 support the criteria for a 60 percent rating under Diagnostic Code 6833, as the FVC range is from 50 to 64 percent of predicted value.  While the March 2012 pulmonary function does not indicate readings that would support a 60 percent rating under Diagnostic Code 6833, resolving all doubt in the favor of the Veteran the evidence is more or less consistent in the findings that meet the criteria for a 60 percent rating, i.e., medical records dated from October 2009 to August 2010, and July 2013 to April 21, 2015.  Thus, the Board will assign a 60 percent rating for asthma with asbestosis from September 22, 2009 to April 21, 2015.  

The preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent for asthma with asbestosis, prior to April 21, 2015.  There is no medical evidence that the Veteran has pre- (or post) bronchodilator readings of FEV-1 less than 40-percent predicted; or FEV-1/ FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or; that the condition requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

The August 2010 VA examination report shows that the Veteran used inhaled anti-inflammatory treatment of Symbicort and albuterol.  He did not use oral steroids, parenteral steroids, or antibiotics, or any other immunosuppressive treatment for his asthma with asbestosis.  He had several clinical visits per year for exacerbations and acute attacks.  The August 2014 VA examination report also notes that the Veteran used a daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication, specifically Symbicort and Albuterol MDI.  It was noted that his respiratory condition did not require the use of oral or parenteral corticosteroids.  In addition it was noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.

Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" therapy, higher ratings are assigned depending on frequency of use. 

By its own language, Diagnostic Code 6602 indicates that bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411 (2006) (noting that "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids").  Indeed, the Court in LaPointe affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  [The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-precedential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)]. 

The Board recognizes that the Veteran was prescribed an inhaled medication ("Symbicort" or Budesonide/formoterol) during the appeal period, but this medication has not been referred to as the equivalent of daily oral or parenteral use of corticosteroids.  There is no probative evidence that the Veteran was prescribed daily courses of systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications to warrant a higher disability rating during the entire appeal period or any particular period.

A rating higher than 60 percent also is not warranted under Diagnostic Code 6833 for asbestosis.  None of the post-bronchodilator readings of record show FVC readings of less than 50-percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40-percent predicted, or; maximum exercise capacity less than 40-percent predicted, or; cor pulmonale or pulmonary hypertension, or; that the Veteran's respiratory condition requires outpatient oxygen therapy.

The Veteran is competent to report symptoms associated with his asthma with asbestosis disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his asthma with asbestosis and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the asthma with asbestosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, notwithstanding the finding on the pulmonary function test in March 2012, which seemed to show an improvement in the Veteran's respiratory condition, the evidence has been relatively consistent with a 60 percent rating, in this regard.  Therefore, staged ratings are not warranted.

In view of the foregoing, the Board finds that an increased rating of 60 percent, but no higher, is warranted for the asthma with asbestosis, effective September 22, 2009 to April 21, 2015.  To the extent that the Veteran contends entitlement to a 100 rating for his asthma with asbestosis prior to April 21, 2015, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  


III.  Extraschedular Consideration

The evaluation of the Veteran's asthma with asbestosis does not warrant referral for an extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's asthma with asbestosis with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the asthma with asbestosis is manifested by decreased respiratory functioning during pulmonary function testing.  The Veteran also has complained of shortness of breath, congestion, and coughing fits.  These manifestations are contemplated by the 60 percent rating assigned under Diagnostic Codes 6833.  Thus, there are no manifestations of the Veteran's asthma with asbestosis not accounted for in evaluating them under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluation is adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's asthma with asbestosis for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In this case, all symptoms and functional impairment associated with the Veteran's asthma with asbestosis, which is the Veteran's only service-connected disability, have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  

IV.  TDIU Consideration

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO granted entitlement to a 100 percent disability rating, effective April 21, 2015.  The evidence does not show that the issue of unemployability as a result of the Veteran's service-connected asthma with asbestosis has been raised.  The August 2010 VA examination report shows that the Veteran was fired in 2000.  The August 2014 VA examination report noted that the Veteran's respiratory condition did not impact his ability to work.  An April 2015 VA examination report also notes that the Veteran's respiratory condition did not impact his ability to work.  As such, the issue of entitlement to a TDIU prior to April 21, 2015 has not been raised by the record, in conjunction with the Veteran's respiratory disability increased rating claim.


ORDER

Entitlement to an initial rating of 60 percent, but no higher, for asthma with asbestosis, effective September 22, 2009 to April 20, 2015, is granted, subject to the rules governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


